DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on April 15, 2020, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10650000.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10650000 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘587 application and ‘000 patent is that claim 1 of ‘000 patent does not recite the first profile metadata.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., discovering relationships. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10650000 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.
16/707,020
10,503,793
1. A method comprising, at a computer system: 

accessing a first plurality of columns in a first dataset stored in a first data source; 

accessing a second plurality of columns in a second dataset stored in a second data source; 

identifying a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns, and wherein all possible pairs of column pairs are identified between the first dataset and the second dataset; 

determining one or more column pairs from the plurality of identified column pairs to exclude; 

excluding at least one column pair from the one or more determined column pairs; and 

for each of the one or more column pairs remaining after the excluding step: based on a type of join specified via a graphical interface, computing a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair.
1. A method comprising, at a computer system: 
generating first profile metadata for each column of a first plurality of columns in a first dataset stored a first data source; 

generating second profile metadata for each column of a second plurality of columns in a second dataset stored a second data source; 

identifying a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns; 

determining one or more column pairs from the plurality of identified column pairs to exclude; 

excluding at least one column pair from the one or more determined column pairs; 

for each of the one or more column pairs remaining after the excluding step: 

based on a type of join specified via a graphical interface, computing a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair; 

computing a plurality of weighted scores, each of the plurality of weighted scores computed for a different one of the plurality of scores based on applying one of a plurality of weights to the different one of the plurality of scores; and determining a pair score for the column pair, the pair score being a summation of the plurality of weighted scores; based on the pair score for each of the one or more column pairs, selecting a first column pair from the one or more column pairs; generating a third dataset based on merging, according to the type of join, the first dataset at a first column within the first column pair with the second dataset at a second column in the first column pair; and 

generating the graphical interface to display the generated third dataset.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 8, and 15 recites “the column pair”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Convertino et al. (US Pub. No. 20170185668) in view of Gorelik et al. (US Pub. No. 20150074117).

With respect to claim 1, Convertino et al. teaches a method comprising, at a computer system: 
accessing a first plurality of columns in a first dataset stored in a first data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
accessing a second plurality of columns in a second dataset stored in a second data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
identifying a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns, and wherein all possible pairs of column pairs are identified between the first dataset and the second dataset (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs, See Paragraph 40); 
determining one or more column pairs from the plurality of identified column pairs to exclude (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs); 
excluding at least one column pair from the one or more determined column pairs (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs).  Convertino et al. does not disclose scores.
	However, Gorelik et al. teaches for each of the one or more column pairs remaining after the excluding step: 
based on a type of join specified via a graphical interface, computing a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair (Paragraph 90 discloses Given the above, the Simple Automatic Mapping method discovers mappings between the columns, tables and data sources. FIG. 1 illustrates an embodiment of a Simple Automatic Mapping process 100. At block 102, the process 100 determines value match scores. At block 104, the process 100 discovers binding conditions by determining correlation scores, i.e. does the same value of S correspond to the same value of T. At block 106, the process 100 discovers transformation functions (i.e. attribute matches) by examining correlated source and target columns. At block 108, the process discovers filters, i.e. horizontal partitions of the table where a given binding condition or mapping is strong).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Convertino et al. (visualizing relationships) with Gorelik et al. (semantic discovery).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: identifying relationships.  This would have facilitated discovering relations between different sources of data.  See Gorelik et al. Paragraphs 3-14.

The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 1.  With respect to claim 2, Convertino et al. teaches the method according to claim 1, further comprising: 
generating first profile metadata for each column of the first plurality of columns in the first dataset stored the first data source (Paragraph 37 discloses a relationship classification corresponding to two columns in a plurality of columns is determined based on a data type of each column in the two columns. As discussed above, the data type of each column in the plurality of columns can be either categorical data or numerical data. Accordingly, the relationship classification will be one of categorical-categorical (when both columns are categorical data columns), categorical-numerical (when only one of the columns is a categorical data column), and numerical-numerical (when both columns are numerical data columns). This determination can be made by reading metadata associated with each column, reading the data values in each column and making a determination as to type, or by receiving input from the user regarding the column type for each column); and 
generating second profile metadata for each column of the second plurality of columns in the second dataset stored in the second data source (a relationship classification corresponding to two columns in a plurality of columns is determined based on a data type of each column in the two columns. As discussed above, the data type of each column in the plurality of columns can be either categorical data or numerical data. Accordingly, the relationship classification will be one of categorical-categorical (when both columns are categorical data columns), categorical-numerical (when only one of the columns is a categorical data column), and numerical-numerical (Paragraph 37 discloses when both columns are numerical data columns). This determination can be made by reading metadata associated with each column, reading the data values in each column and making a determination as to type, or by receiving input from the user regarding the column type for each column).

	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 1.  With respect to claim 3, Convertino et al. teaches the method according to claim 1, wherein the excluding the at least one column pair from the one or more determined column pairs comprises determining that no join operation can be performed between the columns in the at least one column pair (Paragraph 187 discloses Additional operations that can be performed on the categorical column in the categorical-numerical visualization).
	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 1.  With respect to claim 4, Convertino et al. teaches the method according to claim 1, further comprising presenting a ranking of each of the one or more column pairs remaining after the excluding step, wherein the ranking is based on the plurality of scores computed for the column pair of the one or more column pairs (Paragraph 140 discloses an intrinsic rank of a corresponding category).

	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 2.  With respect to claim 5, Convertino et al. teaches the method according to claim 2, further comprising selecting a column pair from the one or more column pairs (Paragraph 56 discloses as shown in FIG. 7D, this results in columns 701A and 704A, which are not related to column 703A, being shifted to the periphery of the interface and either shaded out (as shown in FIG. 7D) or being de-emphasized in some other way. This can include removing the unrelated columns from the interface, fading the unrelated columns in terms of brightness, blocking the unrelated columns with a mask, reducing the size of the unrelated columns, or some other transformation which visually de-emphasizes the unrelated columns relative to the related columns); and 
generating a script to transform the first dataset and the second dataset based on the selected column pair (Paragraph 56 discloses as shown in FIG. 7D, this results in columns 701A and 704A, which are not related to column 703A, being shifted to the periphery of the interface and either shaded out (as shown in FIG. 7D) or being de-emphasized in some other way. This can include removing the unrelated columns from the interface, fading the unrelated columns in terms of brightness, blocking the unrelated columns with a mask, reducing the size of the unrelated columns, or some other transformation which visually de-emphasizes the unrelated columns relative to the related columns).
	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 5.  With respect to claim 6, Convertino et al. teaches the method according to claim 5, further comprising transforming the first dataset and the second dataset based on the generated script (Paragraph 56 discloses as shown in FIG. 7D, this results in columns 701A and 704A, which are not related to column 703A, being shifted to the periphery of the interface and either shaded out (as shown in FIG. 7D) or being de-emphasized in some other way. This can include removing the unrelated columns from the interface, fading the unrelated columns in terms of brightness, blocking the unrelated columns with a mask, reducing the size of the unrelated columns, or some other transformation which visually de-emphasizes the unrelated columns relative to the related columns); and 
generating a third dataset (Paragraph 56 discloses as shown in FIG. 7D, this results in columns 701A and 704A, which are not related to column 703A, being shifted to the periphery of the interface and either shaded out (as shown in FIG. 7D) or being de-emphasized in some other way. This can include removing the unrelated columns from the interface, fading the unrelated columns in terms of brightness, blocking the unrelated columns with a mask, reducing the size of the unrelated columns, or some other transformation which visually de-emphasizes the unrelated columns relative to the related columns).

	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 6.  With respect to claim 7, Convertino et al. teaches the method according to claim 6, further comprising displaying the transformed first data set and second dataset on a graphical user interface (Paragraph 56 discloses as shown in FIG. 7D, this results in columns 701A and 704A, which are not related to column 703A, being shifted to the periphery of the interface and either shaded out (as shown in FIG. 7D) or being de-emphasized in some other way. This can include removing the unrelated columns from the interface, fading the unrelated columns in terms of brightness, blocking the unrelated columns with a mask, reducing the size of the unrelated columns, or some other transformation which visually de-emphasizes the unrelated columns relative to the related columns).
	The Convertino et al. reference with Gorelik et al. teaches all the limitations of claim 1.  With respect to claim 8, Convertino et al. teaches the method according to claim 1, wherein a scoring function is based on a feature or a classification of the column pair (Paragraph 101 discloses the process 200 adds all correlation scores for each binding condition. At decision block 222, the process 200 determines whether the highest correlation score is less than a CorrelationThreshold. In one embodiment, the CorrelationThreshold is about 0.6. If it is determined at block 222 that the highest correlation score<CorrelationThreshold (e.g., 0.6), then at block 224, there is no binding between the tables. Otherwise, the processing represented by block 226 chooses the binding condition with highest correlation score sum. The correlation score sum is determined by summing the highest correlation score for each target column. The Binding Condition with the highest correlation score sum is chosen as the Primary Binding Condition and the remaining binding conditions are saved as Alternative Binding Conditions).

	With respect to claim 9, Convertino et al. teaches a system comprising: 
a one or more processors (Paragraph 265 discloses processors); and 
a memory (Paragraph 265 discloses memory) accessible to the one or more processors, the memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to: 
access a first plurality of columns in a first dataset stored in a first data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
access a second plurality of columns in a second dataset stored in a second data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
identify a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns, and wherein all possible pairs of column pairs are identified between the first dataset and the second dataset (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs, See Paragraph 40); 
determine one or more column pairs from the plurality of identified column pairs to exclude (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs); 
exclude at least one column pair from the one or more determined column pairs (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs).  Convertino et al. does not disclose scores.
	However, Gorelik et al. teaches for each of the one or more column pairs remaining after the excluding step: 
based on a type of join specified via a graphical interface, compute a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair (Paragraph 90 discloses Given the above, the Simple Automatic Mapping method discovers mappings between the columns, tables and data sources. FIG. 1 illustrates an embodiment of a Simple Automatic Mapping process 100. At block 102, the process 100 determines value match scores. At block 104, the process 100 discovers binding conditions by determining correlation scores, i.e. does the same value of S correspond to the same value of T. At block 106, the process 100 discovers transformation functions (i.e. attribute matches) by examining correlated source and target columns. At block 108, the process discovers filters, i.e. horizontal partitions of the table where a given binding condition or mapping is strong).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Convertino et al. (visualizing relationships) with Gorelik et al. (semantic discovery).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: identifying relationships.  This would have facilitated discovering relations between different sources of data.  See Gorelik et al. Paragraphs 3-14.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, Convertino et al. teaches a non-transitory computer readable medium storing one or more instructions that are executable by one or more processors that cause the one or more processors to: 
access a first plurality of columns in a first dataset stored in a first data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
access a second plurality of columns in a second dataset stored in a second data source (Paragraph 37 discloses determination as to type, or by receiving input from the user regarding the column type for each column); 
identify a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns, and wherein all possible pairs of column pairs are identified between the first dataset and the second dataset (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs, See Paragraph 40); 
determine one or more column pairs from the plurality of identified column pairs to exclude (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs); 
exclude at least one column pair from the one or more determined column pairs (Paragraph 40 discloses automatically identifying relationship classifications corresponding to the column pairs [301, 302], [301, 303], [301, 304], [301, 305], [302, 303], [302, 304], [302, 305], [303, 304], [303, 305], and [304, 305]. In general, given n columns of a spreadsheet, the system can automatically identify all distinct pairs of columns, n (combination) 2. In this case, since there are five columns, the number of distinct pairs would be c.sub.5.sup.2=5!/(5-2)!2!=10 distinct pairs).  Convertino et al. does not disclose scores.
	However, Gorelik et al. teaches for each of the one or more column pairs remaining after the excluding step: 
based on a type of join specified via a graphical interface, compute a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair (Paragraph 90 discloses Given the above, the Simple Automatic Mapping method discovers mappings between the columns, tables and data sources. FIG. 1 illustrates an embodiment of a Simple Automatic Mapping process 100. At block 102, the process 100 determines value match scores. At block 104, the process 100 discovers binding conditions by determining correlation scores, i.e. does the same value of S correspond to the same value of T. At block 106, the process 100 discovers transformation functions (i.e. attribute matches) by examining correlated source and target columns. At block 108, the process discovers filters, i.e. horizontal partitions of the table where a given binding condition or mapping is strong).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Convertino et al. (visualizing relationships) with Gorelik et al. (semantic discovery).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: identifying relationships.  This would have facilitated discovering relations between different sources of data.  See Gorelik et al. Paragraphs 3-14.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20150220080 A1 is directed to Managing Big Data In Process Control Systems:   [0098] t least some of the data requesters 130 and/or at least some of the request servicers 125 may be web services or web applications that are hosted by the process control system big data appliance 102 and that are accessible by nodes of the process control system big data network 100 (e.g., user interface devices 112 or provider devices 110). Accordingly, at least some of the devices or nodes 108 may include a respective web server to support a web browser, web client interface, or plug-in corresponding to a data requester 130 or to a request servicer 125. For user interface devices 112 in particular, a data requester 130 or a request servicer 125 may pull displays and stored data through a User Interface (UI) service layer 135. The UI service layer 135 includes a data visualization service 136 that facilitates the display of various process control data. In particular, the data visualization service 136 may represent various portions of process control data in pictures, charts, maps, reports, presentations, and/or the like. Accordingly, a user accessing any of the data visualization channels may be able to quickly ascertain certain data, trends, relationships, or conclusions associated with the process control data. The data visualization service 136 supports dynamic updating whereby the data visualization service 136 may update corresponding charts or visualizations based on user input, added or removed data, and/or other factors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154